Name: Council Regulation (EC, Euratom) NoÃ 31/2005 of 20 December 2004 adjusting, with effect from 1 July 2004, the remuneration and pensions of officials and other servants of the European Communities and the correction coefficients applied thereto
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  social protection;  executive power and public service
 Date Published: nan

 12.1.2005 EN Official Journal of the European Union L 8/1 COUNCIL REGULATION (EC, EURATOM) No 31/2005 of 20 December 2004 adjusting, with effect from 1 July 2004, the remuneration and pensions of officials and other servants of the European Communities and the correction coefficients applied thereto THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13 thereof, Having regard to the Staff Regulations of Officials and the Conditions of employment of other servants of the European Communities, laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (EC, Euratom) No 723/2004 (2), and in particular Articles 63, 64, 65, 65a and 82 of the Staff Regulations and Annexes VII, XI and XIII thereto, and Article 20(1), Article 64 and Article 92 of the Conditions of employment of other servants, Having regard to the proposal from the Commission, Whereas, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 2004, the date 1 July 2003 in the second subparagraph of Article 63 of the Staff Regulations shall be replaced by 1 July 2004. Article 2 With effect from 1 July 2004, the table of basic monthly salaries in Article 66 of the Staff Regulations shall be replaced by the following: 1.7.2004 Steps Grades 1 2 3 4 5 16 14 926,62 15 553,86 16 207,45 15 13 192,64 13 747,01 14 324,68 14 723,21 14 926,62 14 11 660,09 12 150,06 12 660,62 13 012,86 13 192,64 13 10 305,57 10 738,63 11 189,88 11 501,20 11 660,09 12 9 108,40 9 491,15 9 889,98 10 165,14 10 305,57 11 8 050,31 8 388,59 8 741,09 8 984,28 9 108,40 10 7 115,13 7 414,12 7 725,67 7 940,61 8 050,31 9 6 288,58 6 552,84 6 828,20 7 018,17 7 115,13 8 5 558,06 5 791,62 6 034,99 6 202,89 6 288,58 7 4 912,40 5 118,82 5 333,92 5 482,32 5 558,06 6 4 341,74 4 524,18 4 714,29 4 845,45 4 912,40 5 3 837,37 3 998,62 4 166,65 4 282,57 4 341,74 4 3 391,59 3 534,11 3 682,62 3 785,08 3 837,37 3 2 997,60 3 123,57 3 254,82 3 345,38 3 391,59 2 2 649,38 2 760,71 2 876,72 2 956,75 2 997,60 1 2 341,61 2 440,01 2 542,54 2 613,28 2 649,38 Article 3 With effect from 1 July 2004, the weightings applicable under Article 64 of the Staff Regulations to the remuneration of officials and other servants shall be as indicated in column 2 of the following table. With effect from 1 January 2005, the correction coefficients applicable under Article 17(3) of Annex VII to the Staff Regulations to transfers by officials and other servants shall be as indicated in column 3 of the following table. With effect from 1 July 2004, the correction coefficients applicable to pensions under Article 20(2) of Annex XIII to the Staff Regulations shall be as indicated in column 4 of the following table. With effect from 1 May 2005, the correction coefficients applicable to pensions under Article 20(2) of Annex XIII to the Staff Regulations shall be as indicated in column 5 of the following table: Country/place Remuneration 1.7.2004 Transfer 1.1.2005 Pension 1.7.2004 Pension 1.5.2005 Czech Republic 87,1 74,8 100,0 100,0 Denmark 136,7 131,6 135,7 134,7 Germany 101,2 102,0 101,4 101,5 Bonn 96,2 Karlsruhe 95,4 Munich 107,3 Estonia 79,5 76,1 100,0 100,0 Greece 93,5 92,5 100,0 100,0 Spain 100,6 95,5 100,0 100,0 France 120,2 106,9 117,5 114,9 Ireland 122,3 115,6 121,0 119,6 Italy 109,8 106,0 109,0 108,3 Varese 100,6 Cyprus 90,4 94,0 100,0 100,0 Latvia 77,9 74,5 100,0 100,0 Lithuania 78,6 75,2 100,0 100,0 Hungary 88,3 70,8 100,0 100,0 Malta 89,9 83,8 100,0 100,0 Netherlands 110,5 103,6 109,1 107,7 Austria 108,0 108,0 108,0 108,0 Poland 72,0 65,0 100,0 100,0 Portugal 91,8 91,4 100,0 100,0 Slovenia 84,4 81,3 100,0 100,0 Slovakia 90,9 79,5 100,0 100,0 Finland 119,4 114,4 118,4 117,4 Sweden 117,4 111,0 116,1 114,8 United Kingdom 142,7 116,5 137,5 132,2 Culham 115,4 Article 4 With effect from 1 July 2004, the amount of the parental leave allowance referred to in Article 42a of the Staff Regulations shall be EUR 804,36 and EUR 1 072,48 for single parents. Article 5 With effect from 1 July 2004, the basic amount of the household allowance referred to in Article 1(1) of Annex VII to the Staff Regulations shall be EUR 150,44. With effect from 1 July 2004, the amount of the dependent child allowance referred to in Article 2(1) of Annex VII to the Staff Regulations shall be EUR 328,73. With effect from 1 July 2004, the amount of the education allowance referred to in Article 3(1) of Annex VII to the Staff Regulations shall be EUR 223,05. With effect from 1 July 2004, the amount of the education allowance referred to in Article 3(2) of Annex VII to the Staff Regulations shall be EUR 80,30. With effect from 1 July 2004, the minimum amount of the expatriation allowance referred to in Article 69 of the Staff Regulations and in the second subparagraph of Article 4(1) of Annex VII thereto shall be EUR 445,88. Article 6 With effect from 1 January 2005, the kilometric allowance referred to in Article 8 of Annex VII to the Staff Regulations shall be adjusted as follows:  EUR 0 for every km from 0 to 200 km  EUR 0,3343 for every km from 201 to 1 000 km  EUR 0,5572 for every km from 1 001 to 2 000 km  EUR 0,3343 for every km from 2 001 to 3 000 km  EUR 0,1114 for every km from 3 001 to 4 000 km  EUR 0,0536 for every km from 4 001 to 10 000 km  EUR 0 for every km over 10 000 km. To the above kilometric allowance a flat-rate supplement shall be added, amounting to:  EUR 167,16 if the distance by train between the place of employment and the place of origin is between 725 km and 1 450 km,  EUR 334,31 if the distance by train between the place of employment and the place of origin is greater than 1 450 km. Article 7 With effect from 1 July 2004, the daily subsistence allowance referred to in Article 10 of Annex VII to the Staff Regulations shall be:  EUR 34,55 for an official who is entitled to the household allowance,  EUR 27,86 for an official who is not entitled to the household allowance. Article 8 With effect from 1 July 2004, the lower limit for the installation allowance referred to in Article 24(3) of the Conditions of employment of other servants shall be:  EUR 983,69 for a servant who is entitled to the household allowance,  EUR 584,90 for a servant who is not entitled to the household allowance. Article 9 With effect from 1 July 2004, for the unemployment allowance referred to in the second subparagraph of Article 28a(3) of the Conditions of employment of other servants, the lower limit shall be EUR 1 179,72, the upper limit shall be EUR 2 359,44 and the standard allowance shall be EUR 1 072,48. Article 10 With effect from 1 July 2004, the table of basic monthly salaries in Article 63 of the Conditions of employment of other servants shall be replaced by the following: 1.7.2004 Steps Categories Groups 1 2 3 4 A I 6 012,49 6 757,25 7 502,01 8 246,77 II 4 363,77 4 788,99 5 214,21 5 639,43 III 3 667,06 3 830,41 3 993,76 4 157,11 B IV 3 522,70 3 867,56 4 212,42 4 557,28 V 2 767,02 2 949,42 3 131,82 3 314,22 C VI 2 631,63 2 786,56 2 941,49 3 096,42 VII 2 355,40 2 435,55 2 515,70 2 595,85 D VIII 2 128,92 2 254,30 2 379,68 2 505,06 IX 2 050,23 2 078,79 2 107,35 2 135,91 Article 11 With effect from 1 July 2004, the table of basic monthly salaries in Article 93 of the Conditions of employment of other servants shall be replaced by the following: Function Groups 1.7.2004 Steps Grades 1 2 3 4 5 6 7 IV 18 5 145,58 5 252,59 5 361,82 5 473,32 5 587,15 5 703,33 5 821,94 17 4 547,80 4 642,37 4 738,91 4 837,46 4 938,06 5 040,75 5 145,58 16 4 019,46 4 103,05 4 188,37 4 275,48 4 364,39 4 455,15 4 547,80 15 3 552,50 3 626,38 3 701,79 3 778,78 3 857,36 3 937,57 4 019,46 14 3 139,79 3 205,09 3 271,74 3 339,78 3 409,23 3 480,13 3 552,50 13 2 775,03 2 832,74 2 891,65 2 951,78 3 013,17 3 075,83 3 139,79 III 12 3 552,45 3 626,32 3 701,73 3 778,70 3 857,28 3 937,49 4 019,37 11 3 139,77 3 205,06 3 271,71 3 339,74 3 409,19 3 480,08 3 552,45 10 2 775,03 2 832,73 2 891,64 2 951,77 3 013,15 3 075,81 3 139,77 9 2 452,66 2 503,66 2 555,72 2 608,87 2 663,12 2 718,50 2 775,03 8 2 167,74 2 212,82 2 258,83 2 305,80 2 353,75 2 402,70 2 452,66 II 7 2 452,60 2 503,61 2 555,68 2 608,84 2 663,10 2 718,49 2 775,03 6 2 167,62 2 212,71 2 258,73 2 305,71 2 353,67 2 402,62 2 452,60 5 1 915,77 1 955,61 1 996,29 2 037,81 2 080,19 2 123,46 2 167,62 4 1 693,17 1 728,39 1 764,34 1 801,03 1 838,49 1 876,73 1 915,77 I 3 2 085,85 2 129,14 2 173,33 2 218,43 2 264,47 2 311,47 2 359,44 2 1 843,98 1 882,25 1 921,31 1 961,19 2 001,89 2 043,44 2 085,85 1 1 630,16 1 663,99 1 698,53 1 733,78 1 769,76 1 806,49 1 843,98 Article 12 With effect from 1 July 2004, the lower limit for the installation allowance referred to in Article 94 of the Conditions of employment of other servants shall be:  EUR 739,90 for a servant who is entitled to the household allowance,  EUR 438,67 for a servant who is not entitled to the household allowance. Article 13 With effect from 1 July 2004, for the unemployment allowance referred to in the second subparagraph of Article 96(3) of the Conditions of employment of other servants, the lower limit shall be EUR 884,79, the upper limit shall be EUR 1 769,58 and the standard allowance shall be EUR 804,36. Article 14 With effect from 1 July 2004, the allowances for shiftwork laid down in Article 1 of Regulation (ECSC, EEC, Euratom) No 300/76 (3) shall be EUR 337,16, EUR 508,90, EUR 556,42 and EUR 758,58. Article 15 With effect from 1 July 2004, the amounts in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 (4) shall be subject to a coefficient of 4,867097. Article 16 With effect from 1 July 2004, the table in Article 8(1) of Annex XIII to the Staff Regulations shall be replaced by the following: 1.7.2004 Steps Grades 1 2 3 4 5 6 7 8 16 14 926,62 15 553,86 16 207,45 16 207,45 16 207,45 16 207,45 15 13 192,64 13 747,01 14 324,68 14 723,21 14 926,62 15 553,86 14 11 660,09 12 150,06 12 660,62 13 012,86 13 192,64 13 747,01 14 324,68 14 926,62 13 10 305,57 10 738,63 11 189,88 11 501,20 11 660,09 12 9 108,40 9 491,15 9 889,98 10 165,14 10 305,57 10 738,63 11 189,88 11 660,09 11 8 050,31 8 388,59 8 741,09 8 984,28 9 108,40 9 491,15 9 889,98 10 305,57 10 7 115,13 7 414,12 7 725,67 7 940,61 8 050,31 8 388,59 8 741,09 9 108,40 9 6 288,58 6 552,84 6 828,20 7 018,17 7 115,13 8 5 558,06 5 791,62 6 034,99 6 202,89 6 288,58 6 552,84 6 828,20 7 115,13 7 4 912,40 5 118,82 5 333,92 5 482,32 5 558,06 5 791,62 6 034,99 6 288,58 6 4 341,74 4 524,18 4 714,29 4 845,45 4 912,40 5 118,82 5 333,92 5 558,06 5 3 837,37 3 998,62 4 166,65 4 282,57 4 341,74 4 524,18 4 714,29 4 912,40 4 3 391,59 3 534,11 3 682,62 3 785,08 3 837,37 3 998,62 4 166,65 4 341,74 3 2 997,60 3 123,57 3 254,82 3 345,38 3 391,59 3 534,11 3 682,62 3 837,37 2 2 649,38 2 760,71 2 876,72 2 956,75 2 997,60 3 123,57 3 254,82 3 391,59 1 2 341,61 2 440,01 2 542,54 2 613,28 2 649,38 Article 17 With effect from 1 July 2004, the amount of the dependent child allowance referred to in Article 14 of Annex XIII to the Staff Regulations shall be as follows: 1.7.2004-31.12.2004: 262,79 1.1.2005-31.12.2005: 275,97 1.1.2006-31.12.2006: 289,16 1.1.2007-31.12.2007: 302,35 1.1.2008-31.12.2008: 315,53. Article 18 With effect from 1 July 2004, the amount of the education allowance referred to in Article 15(1) of Annex XIII to the Staff Regulations shall be as follows: 1.7.2004-31.8.2005: 16,06 1.9.2005-31.8.2006: 32,12 1.9.2006-31.8.2007: 48,17 1.9.2007-31.8.2008: 64,24. Article 19 With effect from 1 July 2004, for the purposes of applying Article 18 of Annex XIII to the Staff Regulations, the amount of the fixed allowance mentioned in the former Article 4a of Annex VII to the Staff Regulations in force before 1 May 2004 shall be:  EUR 116,32 per month for officials in Grade C4 or C5,  EUR 178,34 per month for officials in Grade C1, C2 or C3. Article 20 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2004. For the Council The President P. VAN GEEL (1) OJ L 56, 4.3.1968, p. 1. (2) OJ L 124, 27.4.2004, p. 1. (3) Council Regulation (ECSC, EEC, Euratom) No 300/76 of 9 February 1976 determining the categories of officials entitled to allowances for shiftwork, and the rates and conditions thereof (OJ L 38, 13.2.1976, p. 1). Regulation as supplemented by Regulation (Euratom, ECSC, EEC) No 1307/87 (OJ L 124, 13.5.1987, p. 6). (4) Regulation (EEC, Euratom, ECSC) No 260/68 of the Council of 29 February 1968 laying down the conditions and procedure for applying the tax for the benefit of the European Communities (OJ L 56, 4.3.1968, p. 8). Regulation as last amended by Regulation (EC, Euratom) No 1750/2002 (OJ L 264, 2.10.2002, p. 15).